Action by a tenant to recover damages for injuries sustained by her by reason of the failure of the landlord to repair a gas range in the apartment where she resided. Order denying plaintiff’s motion to strike out the affirmative defense and granting defendant’s cross-motion for judgment on the pleadings dismissing the amended complaint, and the judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.